Duckworth, Justice.
The only assignment of error in the present bill of exceptions is on the judgment overruling the motion for a new trial, which motion was based on the general grounds only, challenging the sufficiency of the evidence to support the verdict. An examination of the record discloses that the evidence supported the verdict; and that verdict having received the approval of the trial judge, the judgment refusing a new trial is Affirmed.

All the Justices concur.

M. W. Eason, B. N. Odum, and H. H. Elders, for plaintiff in error.
Ellis 0. Arnall, attorney-general, B. L. Dawson, solicitor-general, E. J. Glower and C. E. Gregory Jr., assistant attorneys-general, contra.